Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 1 of 7
Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 2 of 7
Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 3 of 7
Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 4 of 7
Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 5 of 7
Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 6 of 7
Case 18-52363-jwc   Doc 87   Filed 05/07/19 Entered 05/07/19 15:48:08   Desc Main
                             Document      Page 7 of 7
